DETAILED ACTION
Claims 1-23 are presented for examination, wherein the examiner respectfully notes that claim numbers 16 and 19 are used twice. In the instant restriction and election requirements, the filed numbering is used. Corrected numbering is respectfully required.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-19 (1st claim 19), drawn to a “solid-state ion conductor,” classified in H01M 50/434;

II.	Claims 19-22 (2nd claim 19), drawn to a “method of preparing the compound,” classified in H01M 4/0471; and,

II.	Claim 23, drawn to a method of manufacturing an electrochemical cell, classified in H01M 10/0562.

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case the composition of Group I may be formed by refining a naturally occurring raw material, so the step of providing the claimed mixture is not required.
Inventions I and III are related as product and process of use. The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h). In the instant case the composition of Group I may be used to form an electrochemical cell by forming the electrochemical cell in the reverse order than that of Group III.
Inventions II and III are related but distinct process combinations. Each invention relies on different elements for patentability not required by the other, see e.g. supra. For example, the invention of Group II requires “contacting a lithium compound, a compound comprising Ta, Nb, V, or a combination thereof, a compound comprising an element having an oxidation state of +1, +2, +3, +4, or a combination thereof, and a compound comprising an element having an oxidation state of 1, −2, or a combination thereof to provide a mixture,” whereas Group III does not. Group III requires “providing a negative electrode comprising lithium, a lithium alloy, or combination thereof; disposing the solid-state ion conductor of claim 1 on the negative electrode,” whereas Group II does not.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; the inventions or groupings of patentably indistinct inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one invention would not likely be applicable to another invention; the inventions are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112 ¶1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
In the Event Group I is Elected, Elections within Each of the Following Species Sets is Respectfully Further Required
This application contains claims directed to the following patentably distinct Sets of Species:
Species A Set: within the stoichiometric formula A, Li16+(5−n)*a−(2+m)*bM2−aXnaN8O1−bAmb,
Species A.1:	N is +1;
Species A.2:	N is +2;
Species A.3:	N is +3;
Species A.4:	N is +4; and,
Species A.5:	N is a combination of two or more of +1, +2, +3, and +4.

(See also instant specification, at e.g. ¶¶ 0023-24.)

Species B Set: within the stoichiometric formula A, Li16+(5−n)*a−(2+m)*bM2−aXnaN8O1−bAmb,
Species B.1:	0 < a < 2; and,
Species B.2:	a = 2

(See also instant specification, at e.g. ¶¶ 0023-24.)

Species C Set: within the stoichiometric formula A, Li16+(5−n)*a−(2+m)*bM2−aXnaN8O1−bAmb,
Species C.1:	b = 0
Species C.2:	0 < b < 1
Species C.3:	b = 2

(See also instant specification, at e.g. ¶¶ 0023-24.)

Species D Set: 
Species D.1:	wherein the composition of claim 1 is disposed only on a current collector (e.g. claims 13-15, see also instant specification, at e.g. ¶¶ 0032-33);
Species D.2:	wherein the composition of claim 1 is disposed only on negative active material (e.g. claim 16, 1st claim 16, see also instant specification, at e.g. ¶¶ 0034-35 and 48);
Species D.3:	wherein the composition of claim 1 is disposed only on the separator (e.g. claim 16, 2nd claim 16, see also instant specification, at e.g. ¶¶ 0037 and 44);
Species D.4:	wherein only the electrolyte comprises the composition of claim 1 (e.g. claims 17-19, see also instant specification, at e.g. ¶¶ 0038 and 44); and,
Species D.5:	wherein both the electrolyte and the anode comprise the composition of claim 1 (e.g. claim 17, see also instant specification, at e.g. ¶¶ 0038 and 44).

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species, see e.g. supra. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species have acquired a separate status in the art in view of their different classification; the species have acquired a separate status in the art due to their recognized divergent subject matter; the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries); the prior art applicable to one species would not likely be applicable to another; the species are likely to raise different non-prior art issues under 35 U.S.C. §§ 101 and/or 112 ¶1.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to Dr. Samantha Page on July 5, 2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723